IN THE COURT
                                  OF
SANDRO BALADEZ,
              Petitioner
vs.                                    §                         01
                                                           NO.        -Ree~1~eo IN
THE STATE OF TEXAS                     §                     COURT OF CRIMINAL APPEALS
                        MOTION FOR REHEARING
TO THE HONORABLE JUSTICE OF SAID COURT:                                MAR 26 2015
  Comes now SANDRO BALADEZ, (petitioner) in the   above~style and~entitled    cause
and respectfully files this "Motion For Rehearing" pursuant to    T~~~~g~t~, Qle~/k
Appellate Procedure, Rule 79.1., inresponse to the Court of Criminal Appeals
March 04, 2015 judgment of the denial without written order of petitioner
Application For 11.07 Writ of Habeas Corpus (Case No. 01-1-6242-A) which the
following statement and legal issue:s are in support of petitioner motion.

l. Petitioner contends that he was deprived of equal protection of laws, Due
Process, State and . State and Federal Constitutional laws because;

2. Appellate counsel W.A. (Bill)White didn't "adequately" raised the argument
concerning the "Facts" on direct appeal ground of "Insufficiency of Evidence"
that comes inform of State witnesses (Faisai Pirzada, Terry Grewe and Tim Nie-
lson) fabrication of hearsay not in compliance with Miranda warnings state-
ments that falsified their testimonies to establish "direct and circumstantial
evidence" before the jury that impaired the Jury deliberations and verdicts
that illicited petitioner illegal conviction, which this ground deserve to be
entertained by the Court of Criminal Appeals thoroughly;

3. Appellate counsel didn't. raise on direct appeal the denial of effective
assistance of trial counsel whom prosecuted petitioner in 1998 as a Juvenile
and whom failed to apprise petitioner and or the trial court of his juvenile
assistant district attorney employment and prosections of petitioner (Actual
Conflict of Interest) that motivated counsel to act as a prosecutor against
petitioner in petitioner closing arguments sessions of the murder trial.

4. "Petitioner" did raised the 'foremention grounds of error in his 11.07 writ
of Habeas Corpus.
   WHEREFORE, PREMISES CONSIDERED,        petitioner requests that this Honor-
able Justice(s) grant petitioner motion due to the foremention!




                                      ,state o f : £ o a t e :    ~dfj/j




                                                  . Beaumont, Texas 77705



                            CERTIFICATE OF SERVICES
  I hereby certify that a true and correct copy of the foremention "Motion For
Rehearing" has been nailed to the illURT OF CRIMINAL APPEALS OF TEXAS, Clerk;
Abel Acosta, P.O. BOX 12308, Capitol Station, Austin, Texas 78711, on   this
 If; ,   of   ~eft      ,2015.
                        IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS
SANDRO BALADEZ,                            §
              Petitioner
vs.                                        §   Criminal Case No.        01-1-6242-A

THE STATE OF TEXAS                         §
                                   COURT ORDER


  The foregoing "Motion For Rehearing" presented to the Honorable Justice of
said Court is hereby:


GRANTED:


DENIED:




      Signed,   this:                     ;day of:
                        ---------------              ------------------;2015.




                                                           /s/
                                                           PRESIDING JUSTICE